THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

            In the Matter of John Brandon Walker, Respondent.

            Appellate Case No. 2020-000192


                             Opinion No. 27962
                 Submitted March 18, 2020 – Filed April 8, 2020


                        RECIPROCAL SUSPENSION


            John S. Nichols, Disciplinary Counsel, and Julie K.
            Martino, Assistant Disciplinary Counsel, both of
            Columbia, for the Office of Disciplinary Counsel.

            Nathan Maxwell Crystal, of Crystal & Giannoni-Crystal,
            LLC, of Charleston, for Respondent.



PER CURIAM: By order of the Appellate Division of the Supreme Court of
New York, Respondent was suspended from the practice of law in New York for
four months. In re Walker, No. M-6828, 2020 N.Y. Slip Op. 00835 (N.Y. App.
Div. Feb. 4, 2020).

Respondent's New York suspension was related to his pleading guilty to reckless
assault in the third degree, a Class A misdemeanor in New York. The criminal
charge arose from Respondent's physical assault of the Complainant in his home
after he drank excessively and "blacked out." The Complainant suffered bruises on
her neck, throat, ribcage, and both wrists; contusions on her head; and a scaphoid
fracture. A special referee appointed by the New York Supreme Court found the
Complainant's assertions that she feared for her life during the attack were
credible; Respondent's actions "were aberrational and not in his character"; and
Respondent's deep remorse and acceptance of responsibility "were . . . palpable at
the hearing." The special referee recommended Respondent receive a public
censure. However, in light of the seriousness of Respondent's conduct, the New
York Supreme Court found "a period of suspension for such an assault [was]
warranted in order to maintain the honor and integrity of the profession and deter
others from similar misconduct."

We find reciprocal suspension from the practice of law in South Carolina for four
months is appropriate in this matter. We order the reciprocal suspension be
imposed retroactively to March 5, 2020 (the date Respondent's New York
suspension commenced), and that his South Carolina suspension run concurrently
with his New York suspension.


RECIPROCAL SUSPENSION.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.